SEILER, Judge
(concurring in result).
In this case the court permits the plaintiff to file suit for a wrongful death two years and two days after accrual of the cause of action, despite the fact Sec. 537.-■100, RSMo 1969, V.A.M.S. provides the action must be commenced within two years. I do not see how we can use our rule 44.01 to accomplish this, because what we would be doing would be to enlarge by rule the period of time in which a plaintiff could bring an action for wrongful death and extend by rule the length of time during which a defendant would be exposed to liability. This would be to work a substantial change in the rights of the parties, which we cannot do by rule. Art. V, Sec. 5, 1945 Mo.Const., expressly prohibits us from changing substantive rights by rule, as does Sec. 506.030 RSMo 1969, V.A.M.S., which was originally enacted in 1943, when the (then) new civil code of procedure was adopted, prior to passage of the rule-making provisions of the 1945 Constitution.
However, the legislature has the power to provide generally that periods of limitation shall be extended when the last day falls on a Sunday or legal holiday and this it seems to have done under Sec. 1.040, RSMo 1969, V.A.M.S. and Sec. 506.060, subd. 1, RSMo 1969, V.A.M.S. I therefore concur in the reversal of the judgment and remand for further proceedings.